Citation Nr: 0704386	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  99-16 923	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5.  

2.  Entitlement to an increased evaluation for the service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the left 
lower extremity.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
July 1995, November 1998 and August 2001.  

The Board previously remanded this case in March 2001, 
February 2004 and January 2006 for additional development of 
the record.  

In January 2001, the veteran had a hearing before one of the 
undersigned Veterans Law Judges.  The hearing was held at the 
Board in Washington, D.C.  

In July 2003, the veteran had a hearing at the RO before a 
Veterans Law Judge who no longer works for the Board.  

In September 2005, the veteran was notified of that fact and 
was offered an opportunity to attend a hearing before another 
Veterans Law Judge; however, he declined that offer in a 
response from the same month.  

Subsequent to the Board's remand in January 2006, the RO 
granted separate 10 percent evaluations for radiculopathy of 
the left and right lower extremities as secondary to the 
service-connected lumbosacral spine disorder.  

As this grant was made pursuant to the revised provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243, these secondary 
evaluations stem from the initial appeal of the lumbosacral 
spine increased rating claim and are presently at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of higher initial evaluations for the service-
connected radiculopathy of the right and left lower 
extremities and entitlement to a TDIU rating are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of avacular necrosis during service or for many 
years thereafter.  

2.  The veteran's claimed hip disorder is not related to his 
service-connected back disability and is not shown to have 
been incurred in service as a result of the service-connected 
back disorder.

3.  The service-connected lumbosacral spine disability is 
shown to be productive of a disability picture that more 
nearly approximates that of marked impairment, including 
severe muscle spasms, markedly limited range of motion, pain 
on testing, and use of a wheelchair; while this 
symptomatology is commensurate to incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months, the Board notes that the most favorable 
diagnostic criteria  (38 C.F.R. § 4.71a, Diagnostic Code 
5243) have been in effect only as of September 23, 2002.


CONCLUSIONS OF LAW

1.  A claimed left hip disorder was not incurred in or 
aggravated by service, nor is it aggravated by the service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  

2.  The criteria for an evaluation in excess of 40 percent 
for the service-connected residuals of a partial diskectomy 
at L5-S1 and laminectomies at L4-L5 have not been met for the 
period through September 22, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5285-5295 (2002).  

3.  The criteria for a 60 percent evaluation for the service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5 have been met for the period beginning 
on September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2006); 38 C.F.R. § 4.71a including Diagnostic Codes 5285-
5295 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between May 2001 and May 2006.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted May 2001 VCAA letter was issued prior to the 
appealed rating decision concerning the service connection 
claim, thus posing no procedural concerns in view of the 
Mayfield decisions.  The increased evaluation claim, however, 
was addressed in a 1995 rating decision issued well before 
enactment of VCAA.  

Nevertheless, the RO has now fully addressed the increased 
rating claim in the recent VCAA letters and readjudicated 
this claim in an August 2006 Supplemental Statement of the 
Case.  The Board finds that these actions meet the 
notification and adjudication requirements specified in the 
Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, with service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Additionally, the RO notified the veteran in a June 2006 
rating decision that he had been assigned a 40 percent 
evaluation for his lumbosacral spine disorder as of June 
1995.  The RO also discussed the process of assigning 
disability evaluations and effective dates in a May 2006 VCAA 
letter.  The Board finds that this action satisfies VA's 
requirements in view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service connection for a claimed left hip disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted in greater detail below, the 
evidence of record does not demonstrate a causal relationship 
between the veteran's service-connected lumbosacral spine 
disorder and his claimed left hip disorder.  In addition, 
there is no showing that his claimed hip disorder was 
aggravated by his service-connected back disability.  As 
such, no action is required to establish the "baseline level 
of severity" of the left hip disorder, and the newly enacted 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394.  

The Board has reviewed the veteran's service medical records 
and observes that on "3 August" (no year was noted), the 
veteran complained of having left leg pain.  He stated that 
he had an operation for a "slipped disc" in the hip in 
1979.  The physical examination, however, was primarily 
focused on the back and on radicular symptomatology.  

The veteran was subsequently treated for left-sided buttock 
pain in November 1982 during his period of military service.  

In the Report of Medical History accompanying the veteran's 
separation examination report, from June 1983, he described 
having cramping in the legs with walking and standing for 
prolonged periods of time.  The examination itself revealed 
chronic left leg pain associated with a 1978 spinal fusion 
(neuritis).  

Following service, during an October 1984 VA examination, the 
veteran reported having claudication and numbness of the left 
leg.  The examination results were normal, except for the 
localized complaint of pain in the back and leg.  

An orthopedic examination from the same month revealed 
tenderness of the left sciatic notch.  While the veteran 
described a sciatica running from the lower back into the 
left hip down to the toes, no diagnosis corresponding to the 
hip was rendered.  

In October 1994, the veteran was hospitalized at a VA 
facility for low back pain radiating into the legs, as well 
as drooping of the jaw.  A physical examination revealed 
Guillain-Barre syndrome, with no diagnosis specific to the 
left hip rendered.  

A private medical statement, from August 1999, indicates 
weakness of the left leg, pain with external rotation of the 
hip, and an "abnormal x-ray."  

The VA x-ray study from April 2000, taken following 
complaints of hip pain, showed bilateral radiographic 
findings consistent with ischemic necrosis at both femoral 
heads, much more severe on the left.  

The range of motion testing of the left hip during an April 
2001 VA spine examination revealed flexion limited to 50 
degrees, external rotation to 20 degrees, internal rotation 
to 5 degrees and abduction to 15 degrees.  The radiographs 
and an MRI from April 2000 were noted to show evidence of 
avascular necrosis.  

Further VA x-ray studies from April 2001 revealed flattening 
deformity, with a subchondral cystic change and cortical 
infraction compatible with advanced avascular necrosis.  
There was flattening of the lateral half of the femoral head 
with moderate narrowing of the joint spacing.  The acetabulum 
was relatively unaffected, with the exception of mild 
osteophyte formation.  No fracture injury was seen.  

In a May 2001 addendum, the examiner who conducted the April 
2001 VA examination recommended a left total hip 
arthroplasty.  

Subsequently, in October 2002, the veteran underwent a left 
total hip arthroplasty.  The VA surgeon noted that the 
veteran had experienced left hip pain since 1994.  He 
tolerated the procedure well, without complications.  

The veteran underwent a VA examination in May 2006, conducted 
by an examiner who reviewed the claims file.  During the 
examination, the veteran reported an in-service fracture and 
replacement of the left hip.  The X-ray studies from March 
2005 were noted to reveal a metallic prosthesis of the left 
hip.  

As to the question of etiology, the examiner provided an 
opinion that the veteran's left hip avascular necrosis was 
less likely than not related to active duty service or to his 
service-connected postoperative residuals of a partial 
diskectomy at L5-S1 and laminectomies at L4 and L5.  

The examiner also found that the veteran's current left hip 
avascular necrosis had not been increased as proximally due 
to the service-connected spine disorder.  

In explaining these opinions, the examiner indicated that the 
veteran's avascular necrosis was caused by steroid treatment 
of Guillain-Barre syndrome leading to a total hip replacement 
due to severe avascular necrosis of the left hip.  

The Board has reviewed the competent medical evidence of 
record cited above and is aware that the veteran was treated 
for left hip and left leg complaints during and soon after 
service.  

There is no evidence, however, to suggest that the veteran 
was diagnosed with a chronic left hip disorder during service 
or within one year thereafter.  There is also no indication 
of a left hip fracture, or surgery for the left hip, during 
service.  

Instead, the post-service medical records contained in the 
claims file do not relate the veteran's current left hip 
disorder to either service or to his service-connected 
lumbosacral spine disorder, in terms of either incurrence or 
aggravation.  

Indeed, the May 2006 VA examination report contains opinions 
clearly indicating that it was not at least as likely as not 
that the veteran's left hip disorder was first manifest in 
service or caused or aggravated by his service-connected 
lumbosacral spine disorder.  

Rather, the examiner linked the left hip disorder to 
Guillain-Barre syndrome, which was not diagnosed until 1994.  
This diagnosis was thus not made for more than a decade 
following service, and service connection for Guillain-Barre 
syndrome was separately denied by the Board in a January 2006 
decision.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the claim 
is his own lay opinion, as indicated in hearing testimony and 
in the contentions noted in the May 2006 VA examination 
report.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  While he is competent to report an injury, his 
contentions of an in-service left hip fracture do not 
constitute competent medical evidence for purposes of this 
decision.  

Accordingly, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left hip 
disorder, to include as secondary to his service-connected 
residuals of a partial diskectomy at L5-S1 and laminectomies 
at L4-L5, and this appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


III.  An increased evaluation for the service-connected 
residuals of a partial diskectomy at L5-S1 and laminectomies 
at L4-L5.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the Newark VARO granted service 
connection for postoperative residuals of a lumbar 
laminectomy, with radiculopathy to the left leg, in view of 
an in-service operation for a herniated nucleus pulposus.  A 
20 percent evaluation was assigned, effective from November 
1983.  

During a VA hospitalization in April 1995, the veteran 
underwent a decompressive lumbar laminectomy, following 
radiological studies showing spinal canal stenosis involving 
L3, L4 and L5.  

Subsequently, the veteran testified at an April 1996 RO 
hearing that he continued to have back pain from the hip down 
the leg on a daily basis.  He took prescription medication 
and used a TENS unit for his back disorder and reported 
limitation of motion of the low back.  

In view of this, the RO, in a July 1996 rating decision, 
assigned a temporary 100 percent evaluation for convalescence 
under 38 C.F.R. § 4.30 for the period beginning on April 16, 
1995, with the underlying 20 percent evaluation assigned from 
June 1, 1995.  

The veteran underwent a VA spine examination in June 1997, 
during which he reported continued pain.  The examination 
revealed palpable muscle spasms and diffuse paraspinal 
tenderness.  

The veteran's range of motion testing revealed forward 
flexion to 20 degrees, no extension, left lateral flexion to 
10 degrees, right lateral flexion to 15 degrees, and 
bilateral rotation to 20 degrees.  There was pain on all 
motions, as well as stiffness and muscle spasms.  

Straight leg raising was negative for true radiculopathy, but 
there was pain down to the knee bilaterally.  No deep tendon 
reflexes could be elicited, and the veteran had 5-/5 strength 
in all muscle groups.  

The X-ray studies revealed degenerative changes, primarily at 
L4-L5 and L5-S1, with evidence for wide laminectomies at L4 
and L5.  The examiner rendered a diagnosis of probable spinal 
stenosis, recurrent, status post surgery for this as well as 
in-service diskectomies.  

Based on the increased findings noted upon examination in 
June 1997, the RO increased the veteran's evaluation to 40 
percent, effective from June 1, 1995, in a September 1997 
rating decision.  

During his June 1998 VA neurological examination, the veteran 
reported having pain down the right lower extremity, weakness 
in the left lower extremity, severe cramping after walking 
half a block, and being bedridden for approximately half the 
year.  

An examination revealed severe muscle spasms of the 
paraspinal muscles of the lumbar spine.  The range of motion 
testing revealed forward flexion to 20 degrees, extension to 
10 degrees, bilateral lateral rotation to 5 degrees, and 
bilateral lateral flexion to 7 degrees.  

A neurological examination of the right lower extremity 
revealed an absent right ankle jerk, weakness of the tibialis 
anterior muscle 4+/5, quadriceps of 5/5, and gastrocnemius of 
4+/5.  

The examiner rendered a diagnostic impression of severe lower 
back pain syndrome, with lumbar radiculopathy manifested with 
weakness and pain down the right lower extremity.  The 
veteran had an absent right ankle jerk, as well as weakness 
of the muscles supplied by L5 and S1.  

The examiner further noted that the veteran was prone for an 
exacerbation of his condition.  There was no incoordination, 
but there was evidence of fatigability.  

In April 1999, the veteran underwent a further VA spine 
examination, during which he reported pain radiating to the 
left big toe and worsening after walking for more than a 
quarter of a mile, standing for more than 15 minutes, or 
sitting for more than 10 minutes.  

The examination revealed tenderness to palpation along the 
midline of L4-L5 and diffuse tenderness to palpation from L1 
to L5.  No paraspinal spasms were noted.  Range of motion 
testing revealed forward flexion to 30 degrees, no extension, 
20 degrees of bilateral side bending, and pain in all 
directions.  Also, there was pain with both axial loading and 
axial rotation.  

The veteran could heel and toe walk without difficulty.  His 
motor examination was 5/5 for the lower extremities.  Deep 
tendon reflexes were "equal bilateral patellar and 
Achilles."  Sensation was intact in all dermatomes.  

The veteran had a negative straight leg raise with hip pain 
only at about 30 degrees of hip flexion, bilaterally.  The X-
ray studies revealed bilateral laminectomy defects at L4 and 
L5, minimal degenerative changes, straightening of the lumbar 
spine and minimal scoliosis.  

In rendering an impression, the examiner noted that he could 
not find "any objective findings which would be consistent 
with any organic pathology to corroborate [the veteran's] 
lower back complaints.  There were no signs of nerve tension 
or compression, and the examiner found that the spine 
disorder did not preclude employment.  

A private medical statement from August 1999 indicates 
retrogression of the lumbar spine, with symptoms including 
pain with external rotation of the hip, weakness of the left 
leg, and "[m]arked limitation (60-70%)."  The veteran was 
described as totally disabled.  

During his January 2001 hearing, the veteran reported that he 
had last worked in October 1994.  He noted that he used a 
wheelchair while in his house.  He was only able to stand for 
five to 15 minutes before needing to sit down and could not 
dress himself.  

An April 2001 VA spine examination revealed paraspinal spasms 
bilaterally, with mild tenderness in the incisional area.  
His range of motion testing revealed forward flexion to 40 
degrees, extension to five degrees, and bilateral side 
bending to 10 degrees.  The examiner rendered an impression 
of low back pain secondary to multiple procedures.  

The veteran appeared for another hearing in July 2003, during 
which he reported low back limitation of motion and radiating 
pain.  He indicated that he was unable to work because of his 
back disability.  

During his May 2006 VA spine examination, the veteran 
reported having severe pain radiating into his left hip and 
daily flare-ups.  

The range of motion testing of the lumbar spine revealed 
flexion to 20 degrees with pain, extension to 10 degrees, 
bilateral lateral flexion to 10 degrees with pain, and no 
rotation.  

The pertinent diagnoses were those of degenerative disc 
disease, with laminectomy of L4 and L5 and residual 
radiculopathy; mild degenerative joint disease of the lumbar 
spine; and minimal degenerative joint disease of the 
sacroiliac joints.  

In assessing the veteran's disability picture, the examiner 
noted that the nerve roots of the lumbar spine at L4 and L5 
were affected, with resultant radiculopathy.  

The examiner found no "presence or absence of changes" 
indicative of a disuse, or any other objective manifestation 
that would demonstrate disuse or functional impairment due to 
pain attributed to the low back disorder.  As to specific 
symptoms, there was no intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

There was no residual sign of fractured vertebrae, with cord 
involvement requiring leg braces or fractures with cord 
involvement of abnormal mobility requiring a neck brace or 
mast (although the veteran had utilized a neck brace in the 
past).  

Also, there was no evidence of ankylosis of the spine with 
marked deformity, involvement of major joints, ankylosis at a 
favorable angle, or bowel or bladder impairment.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The Board notes, however, that the veteran has now been 
granted separate evaluations for right and left lower 
extremity neuropathy.  Accordingly, the grant of a 60 percent 
evaluation under the old - though not the revised - criteria 
for intervertebral disc syndrome would constitute pyramiding 
(rating the same disability under multiple codes), which is 
precluded under 38 C.F.R. § 4.14.   As such, the Board cannot 
use Diagnostic Code 5293 for the grant of an increased 
rating.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), a 40 percent 
evaluation is assigned in cases of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a maximum 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a maximum 40 percent 
evaluation was in order for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The only other prior codes sections allowing for an 
evaluation in excess of 40 percent concerned vertebral 
fractures (Diagnostic Code 5285) and ankylosis (Diagnostic 
Codes 5286 and 5289).  

In this case, however, there is no indication from the 
medical evidence of record that the veteran's disorder 
encompasses either a vertebral fracture or ankylosis.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  

The code section for intervertebral disc syndrome is now 
5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  As noted above, separate evaluations have 
already been assigned for right and left lower extremity 
radiculopathy in this case.  

In view of the fact that the service-connected low back 
disability picture does not encompass a vertebral fracture or 
ankylosis, the Board has focused on the question of whether 
the criteria of Diagnostic Code 5243, for intervertebral disc 
syndrome, have been met.  The Board again observes that a 
grant under this section would be effectuated only as of 
September 23, 2002, as that is when the section was enacted.  

In this regard, the Board is aware that the veteran's May 
2006 VA examination report contains a notation that there was 
no intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  The prior medical records do not contain 
commentary as to the frequency or duration of any 
incapacitating episodes.  

That having been noted, the Board has considered whether the 
veteran's current symptoms are commensurate to the criteria 
for a 60 percent evaluation, even if the specifically listed 
symptoms are not shown.  

In this regard, the Board is aware that, on numerous 
occasions during the pendency of this appeal, the veteran was 
noted to have muscle spasms of the low back.  These were 
described as severe in the report of his June 1998 VA 
neurological examination.  

Similarly, the Board is cognizant that the veteran has 
demonstrated consistently marked limitation of motion of the 
thoracolumbar spine, with flexion limited to as much as 20 
degrees and prior findings of no extension or rotation 
achievable on examination.   See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (concerning such 
symptoms as painful motion and functional loss due to pain).  

Moreover, the Board cannot disregard the August 1999 private 
medical record indicating "[m]arked limitation (60-70%)."  
The veteran has also reported the use of a wheelchair at 
home.  

In this regard, the Board is cognizant that the veteran has 
also been diagnosed with Guillain-Barre syndrome, but the 
medical evidence of record does not clearly distinguish 
between the specific symptomatology due to that diagnosis and 
the symptoms attributable to a low back disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Under 38 C.F.R. § 4.7, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  

Here, the Board finds that the evidence shows symptomatology 
that more nearly approximates the type of marked disability 
picture contemplated by a 60 percent evaluation than that 
contemplated by a 40 percent evaluation under the new 
provisions of Diagnostic Code 5243.  

At the same time, there is no basis for an even higher 
evaluation.  The 60 percent evaluation is the maximum 
available solely for intervertebral disc syndrome, and, as 
indicated above, there is no evidence of a vertebral fracture 
or ankylosis.  

Additionally, the veteran has submitted no evidence showing 
that his service-connected low back disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  His last hospital treatment for 
this disorder was in April 1995, when he underwent a 
decompressive lumbar laminectomy.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Overall, the evidence of record supports a 60 percent 
evaluation, though not more, for the veteran's service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5 as of September 23, 2002, the date of 
enactment of Diagnostic Code 5243.  To that extent, the 
appeal is granted.  As this section is not applicable prior 
to that date, and because no other diagnostic criteria for a 
higher evaluation have been met, the Board is unable to grant 
a higher evaluation for the period through September 22, 
2002.  


ORDER

Service connection for a claimed left hip disorder, to 
include as secondary to the veteran's service-connected 
residuals of a partial diskectomy at L5-S1 and laminectomies 
at L4-L5, is denied.  

An evaluation in excess of 40 percent for the service-
connected residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-L5 is denied for the period through 
September 22, 2002.  

A 60 percent evaluation for the service-connected residuals 
of a partial diskectomy at L5-S1 and laminectomies at L4-L5 
is granted for the period beginning on September 23, 2002, 
subject to the laws and regulations governing the payment of 
monetary benefits.  




REMAND

The separate 10 percent evaluations for the veteran's right 
and left lower extremity radiculopathy have been assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8521, which concerns paralysis of the external popliteal 
nerve (common peroneal).  Under this code section, ratings 
are based on the degree (mild, moderate, or severe) of 
incomplete, or complete, paralysis of the nerve.  

The RO's grant of separate evaluations for radiculopathy 
followed a May 2006 VA examination addressing the spine.  The 
examination report, however, is largely devoid of findings 
and commentary addressing the severity of the veteran's 
radiculopathy in terms of Diagnostic Code 8521.  The examiner 
noted radiculopathy with straight leg raising and included 
motor and sensory testing but did not describe the extent of 
such radiculopathy and any resultant incomplete paralysis.  
These factors will need to be addressed in greater detail in 
a further neurological examination report.  

In the report of the veteran's May 2006 VA spine examination, 
the examiner also noted the following:

Regarding employment, it is my opinion 
that the lumbar spine condition, in and 
of itself, would not preclude the veteran 
from employment; however, the veteran has 
nonservice[-]connected conditions of a 
demylelinating nature that affects [sic] 
his upper extremities and then has also 
affected his lower extremities with 
avascular necrosis; which, along with 
other comorbidities of alcohol and drug 
additions that have made him disabled 
from working.

In essence, the examiner indicated that the service-connected 
lumbosacral spine disorder, in and of itself, did not 
preclude employability, but the veteran was instead 
"disabled from working" as a result of additional 
nonservice-connected disorders, including a demyelinating 
condition of the lower extremities.  As service connection 
has now separately been established for the bilateral lower 
extremity radiculopathy, a further opinion is needed to 
clearly ascertain whether the veteran's service-connected 
disorders, in and of themselves and including such 
radiculopathy, preclude substantially gainful employment.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and extent of his lower extremity 
radiculopathy and the effect of his 
service-connected disorders on his 
employability.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including nerve conduction testing of the 
lower extremities.  The examiner should 
specifically comment on the degree of 
severity of the veteran's bilateral lower 
extremity radiculopathy.  If such 
radiculopathy is more severe in one 
extremity than in the other, the examiner 
should so state.

The examiner is also requested to offer 
an opinion as to whether the veteran's 
service-connected lumbosacral spine and 
bilateral lower extremity radiculopathy 
disorders, in and of themselves, preclude 
substantially gainful employment.   

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to higher initial evaluations 
for radiculopathy of the right and left 
lower extremities and entitlement to TDIU 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_______________________________        
____________________________
           CHERYL L. MASON			     STEVEN L. COHN
             Veterans Law Judge, 	                          
Veterans Law Judge, 
        Board of Veterans' Appeals	                        
Board of Veterans' Appeals


______________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


